              Case 20-70115-hdh11 Doc 26-2 Filed 07/10/20                       Entered 07/10/20 17:42:56               Page 1 of 2
Label Matrix for local noticing                      Bowie Real Estate Holdings, LP                       Montague County & Bowie ISD
0539-7                                               4851 LBJ Fwy, Ste 150                                c/o Perdue Brandon Fielder
Case 20-70115-hdh11                                  Dallas, TX 75244-6004                                PO Box 8188
Northern District of Texas                                                                                Wichita Falls, TX 76307-8188
Wichita Falls
Fri Jul 10 17:21:46 CDT 2020
Quilling, Selander, Lownds, Winslett & Moser         1100 Commerce Street                                 Bowie Independent School District
2001 Bryan Street                                    Room 1254                                            100 W. Wichita St.
Suite 1800                                           Dallas, TX 75242-1305                                Bowie, TX 76230-5416
Dallas, TX 75201-3070


Bowie Independent School District                    City of Bowie                                        Comptroller of Public Accounts
c/o Perdue Brandon Fielder                           304 Lindsey St.                                      C/O Office of the Attorney General
PO Box 8188                                          Bowie, TX 76230-4912                                 Bankruptcy - Collections Division MC-008
Wichita Falls, TX 76307-8188                                                                              PO Box 12548
                                                                                                          Austin TX 78711-2548

CrossFirst Bank                                      Hashmi Law Group                                     Hitachi Capital America Corp.
2021 McKinney Avenue, Ste 800                        4851 LBJ Fwy, Suite 150                              7808 Creekridge Circle
Dallas, TX 75201-3346                                Dallas, TX 75244-6004                                Edina, NM 55439-2647



Jackson Walker LLP                                   Mark Weisbart, Trustee for NAHS Real Estate,         Montague County
Attn Kelly Hodge, Esq                                12770 Coit Road, Suite 541                           c/o Perdue Brandon Fielder
2021 McKinney Ave., Ste 800                          Dallas, Texas 75251-1366                             PO Box 8188
Dallas, TX 75201-3346                                                                                     Wichita Falls, TX 76307-8188


Montague County Tax Authority                        Perdue Brandon Collins & Mott LLP                    (p)US PREMIUM FINANCE
PO Box 8                                             900 8th St., Suite 1100                              280 TECHNOLOGY PARKWAY
Montague, TX 76251-0008                              Wichita Falls, TX 76301-6812                         SUITE 200
                                                                                                          NORCROSS GA 30092-2990


United States Trustee                                William Kincaid                                      Yam Capital, LLC
1100 Commerce Street                                 802 Gray St.                                         c/o Jay Krystinik
Room 976                                             Bowie, TX 76230                                      Reed Smith, LLP
Dallas, TX 75242-0996                                                                                     2850 N. Harwood, Suite 1500
                                                                                                          Dallas, Texas 75201-2640

John Paul Stanford
Quilling, Selander, Lownds, et al
2001 Bryan St., Suite 1800
Dallas, TX 75201-3071




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


US Premium Finance
280 Technology Pkwy, Ste 200
Norcross, GA 30092
              Case 20-70115-hdh11 Doc 26-2 Filed 07/10/20                        Entered 07/10/20 17:42:56              Page 2 of 2


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CrossFirst Bank                                   End of Label Matrix
                                                     Mailable recipients    21
                                                     Bypassed recipients     1
                                                     Total                  22
